Citation Nr: 0942600	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-31 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Whether the reduction of the disability rating for the 
service-connected prostate cancer from 100 to 40 percent, 
effective on March 1, 2007, was proper.  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 RO rating decision 
that reduced the rating assigned for service-connected 
prostate cancer from 100 to 40 percent effective on March 1, 
2007.  

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in July 2009.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  For the period beginning on March 1, 2007, more than one 
year after a showing that the Veteran had had no recurrence 
or metastasis of his prostate cancer, the service-connected 
disability picture is not shown to be productive of constant 
albuminuria with some edema, definite decrease in kidney 
function, hypertension at least 40 percent disabling under 
Diagnostic Code 7101, or required the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than four times per day.  



CONCLUSION OF LAW

The reduction of the evaluation for the service-connected 
residuals of prostate cancer from 100 to 40 percent disabling 
on March 1, 2007 was proper; the criteria for the assignment 
of a rating higher than 40 percent beginning on March 1, 
2007, are not otherwise met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.344, 4.3, 4.7, 4.115a, 4.115b including  Diagnostic Codes 
7527, 7528 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations provide that, upon the 
submission of a substantially complete application for 
benefits, VA has an enhanced duty to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, VCAA and its implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim decided hereinbelow has been 
accomplished.  

In VAOPGCPREC 8-2003 (Dec. 22, 2003), the VA General Counsel 
held that in a "downstream" issue, such as here, 38 
U.S.C.A. § 5103(a) does not require separate notice of the 
information and evidence necessary to substantiate the newly 
raised issue; rather, a Statement of the Case (SOC) was 
required.  In any event, the RO sent the Veteran a letter in 
March 2007, informing him that to establish entitlement to an 
increased rating for a service-connected disability the 
evidence must show that the condition has become worse.  

The March 2007 letter also notified the Veteran that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman, 19 Vet. App. at 484.  

To the extent that further notice requirements apply to 
claims for increased evaluations, the Office of VA's General 
Counsel holds the position that Vazquez-Florez does not apply 
to initial rating situations because VA's notice obligations 
under VCAA are fully satisfied once service connection has 
been granted.  

Also, as explained in detail hereinbelow, the RO sent the 
Veteran adequate notice concerning the issue of the propriety 
of the reduction of the 100 percent evaluation of the 
service-connected prostate cancer.  

Finally, the March 2007 letter (cited above) advised the 
Veteran that VA is responsible for getting relevant records 
held by any Federal agency, to include service records, 
Social Security Administration (SSA) records, and records 
from VA and other Government agencies, that he must provide 
enough information about the records to allow VA to request 
them, and that it was his responsibility to make sure VA 
received the records.

For these reasons, the Board finds that the Veteran has 
received notice of the elements required to support his 
claim, and what evidence, if any, will be obtained by the 
Veteran, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Although documents fully meeting the VCAA's notice 
requirements were not provided to the Veteran before the 
rating decision on appeal, this did not affect the essential 
fairness of the adjudication.  Rather, the Veteran's claim 
was fully developed and readjudicated in the July 2007 SOC, 
which was issued after notice was provided.  

Accordingly, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

First, the Veteran's service treatment record (STR) is on 
file.  In addition, the file includes medical records from 
those VA and non-VA medical providers that the Veteran 
identified as having relevant records.  The file does not 
otherwise indicate that any other VA or non-VA medical 
providers have additional records that should be obtained 
before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded a VA examination in July 
2006 for the purpose of evaluating the severity of his 
service-connected prostate cancer.  To the extent the Veteran 
testified during his July 2009 Board hearing that the VA 
examination was brief, the Board notes that the competency of 
a VA examiner is presumed, absent a showing of some evidence 
to the contrary.  Hilkert v. West, 12 Vet. App. 145 (1999).  

The Veteran's assertions that the examination was brief does 
not demonstrate that the VA examination was inadequate for 
rating purposes.  

The Board finds, to the contrary, that the VA examination is 
adequate because, as shown below, it was based upon 
consideration of the Veteran's pertinent medical history, his 
lay assertions and current complaints, and because it 
describes the disability in detail sufficient to allow the 
Board to make a fully informed determination.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)).   

In any event, the Veteran fully described his current 
symptomatology during his Board hearing.  The evidence does 
not otherwise show that his symptoms have increased in 
severity since the prior evaluation.  

The Board accordingly finds no reason to remand for further 
examination.  

Finally, the Veteran has been afforded a hearing before a 
Veterans Law Judge in which he presented oral argument.

In conclusion, since all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the appeal.  


II.  Analysis

The Veteran is presently contending that the reduction of the 
rating of the service-connected prostate disorder from 100 
percent to 40 percent was improper.  He asserts that an 
evaluation in excess of 40 percent is warranted.  

Initially, the Board notes that when a reduction in the 
evaluation of a service- connected disability is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments, a 
rating proposing the reduction or discontinuance must be 
prepared setting forth all material facts and reasons.  The 
Veteran must be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor.  The Veteran must be notified that he has 
60 days to present additional evidence showing that the 
rating should be continued at the present level, and he must 
be notified that he has 30 days to request a predetermination 
hearing on the matter.  38 C.F.R. § 3.105(e).  

In the present case, the RO issued a rating decision in 
January 2006, granting service connection for prostate cancer 
as presumptively due to in-service Agent Orange exposure, and 
assigned a 100 percent evaluation effective on October 4, 
2005.

Thereafter, in a July 2006 rating action, the RO proposed to 
reduce the rating for the service-connected prostate cancer 
from 100 percent disabling to 40 percent disabling, based on 
findings from a July 2006 VA examination (detailed herein 
below).  

The RO notified the Veteran of the proposed reduction in a 
July 2006 letter, which also notified the Veteran that he had 
60 days to submit additional evidence and 30 days to request 
a hearing on the matter.  

The Veteran did not respond.  Accordingly, the RO issued a 
rating decision in December 2006 reducing the evaluation of 
the service-connected prostate cancer from 100 percent to 40 
percent disabling effective on March 1, 2007.  

In light of this procedural history, the Board finds that the 
RO complied with the requirements 38 C.F.R. § 3.105 for 
reducing the Veteran's disability rating.  38 C.F.R. § 
3.105(e).  

Accordingly, the Board will next address whether VA has met 
its burden of proving that the reduction was warranted.  

The 100 percent rating for the service-connected prostate 
cancer was made effective on October 4, 2005, and continued 
in effect until February 28, 2007.  

In that regard, disability evaluations are determined by the 
application of VA's Schedule for Rating Disabilities, which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Further, although it is the present level of disability that 
is of primary concern where entitlement to compensation has 
previously been established (and the claim is for an increase 
in the disability rating), cases involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected requires evaluation of the 
medical evidence since the effective date of the grant of 
service connection and consideration of the appropriateness 
of "staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found).  See 
Fenderson v. West, 12 Vet. App 119, 125-26 (1999).  

Moreover, a claimant may experience multiple distinct degrees 
of disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of the present claim, the Board has 
considered all evidence of severity since the effective date 
for service connection.  The Board's adjudication of this 
claim accordingly satisfies the requirements of Hart and 
Fenderson.  

The Veteran's prostate cancer has been evaluated under the 
provisions of 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7528, 
relating to malignant neoplasms of the genitourinary system.  
Under DC 7528, malignant neoplasms are evaluated as 100 
percent disabling.  

The 100 percent rating shall continue following the cessation 
of surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, but there will be a mandatory VA 
examination at the expiration of six months.  If there has 
been no local recurrence or metastasis, rate on residuals as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b.  

Similarly, the provisions of DC 7527 provide that prostate 
gland injuries, infections, hypertrophy, and postoperative 
residuals are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  

Because the present Veteran's disability is not currently 
shown to be manifested by an ongoing malignancy or cancer, 
the Board must considered the rating criteria for voiding 
dysfunction, renal dysfunction, or urinary tract infection, 
under 38 C.F.R. § 4.115a, to determine if an evaluation 
higher than 40 percent is warranted.  See 38 C.F.R. § 4.115b, 
DC 7528 or 7527.

According to 38 C.F.R. § 4.115a, diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  The following sections provide 
descriptions of various levels of disability in each of these 
symptom areas.  Where diagnostic codes refer the decision 
maker to these specific areas of dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Because the areas of dysfunction described 
below do not cover all symptoms resulting from genitourinary 
diseases, specific diagnoses may include a description of 
symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a.  

With regard to renal dysfunction, a noncompensable (zero 
percent) rating is assigned for albumin and casts with 
history of acute nephritis; or, hypertension.  

A 30 percent evaluation is assigned for albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under Diagnostic Code 7101. 

A 60 percent evaluation is assigned for constant albuminuria 
with some edema; or, definite decrease in kidney function; 
or, hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  

An 80 percent evaluation is assigned for persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; 
or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  

The highest evaluation, 100 percent is assigned in situations 
requiring regular dialysis or precluding more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, BUN more than 80mg%; or, creatinine more 
than 8mg%; or, markedly decreased function of kidney or other 
organ systems, especially cardiovascular.  38 C.F.R. § 
4.115a.  

Voiding dysfunction is rated as either urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

With continual urine leakage, post-surgical urinary 
diversion, urinary incontinence, or stress incontinence, a 20 
percent evaluation is assigned for a disability requiring the 
wearing of absorbent materials which must be changed less 
than two times per day.  

A 40 percent evaluation is assigned for a disability 
requiring the wearing of absorbent materials which must be 
changed two to four times per day.  

A 60 percent evaluation is assigned for the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  

With urinary frequency, a 10 percent evaluation is assigned 
for a daytime voiding interval between two and three hours, 
or awakening to void two times per night.  

A 20 percent evaluation is assigned for a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.  

A 40 percent evaluation is assigned in cases of a daytime 
voiding interval less than one hour, or awakening to void 
five or more times per night.  

In cases of obstructed voiding, a noncompensable (no percent) 
evaluation is assigned for obstructive symptomatology with or 
without stricture disease requiring dilatation one to two 
times per year.  

A 10 percent evaluation is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: post-void residuals greater than 150 cc, urometry 
with a markedly diminished peak flow rate (less than 10 
cc/sec), recurrent urinary tract infections secondary to 
obstruction, and stricture disease requiring periodic 
dilation every two to three months.  

A 30 percent evaluation is assigned for urinary retention 
requiring intermittent or continuous catheterization.  

In cases of urinary tract infections, a 10 percent evaluation 
is assigned for long-term drug therapy, with one to two 
hospitalizations per year and/or requiring intermittent 
intensive management.  

A 30 percent is assigned for contemplates recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  

In cases of poor renal function, the urinary tract infection 
is to be rated as renal dysfunction.  

The medical evidence in the present case shows that the 
Veteran was diagnosed in September 2005 a having 
adenocarcinoma of the prostate.  Subsequently, in a November 
2005 letter, the Veteran's private (non-VA) physician wrote 
that the Veteran had completed his prostate cancer treatment 
that day; he was scheduled for re-evaluation in one month and 
for long-term follow-up thereafter  

The evidence pertinent to the nature and severity of the 
residuals of the Veteran's service-connected prostate cancer 
includes a March 2006 VA medical center (VAMC) primary care 
note showing that the Veteran sought treatment related to 
hypertension present for many years.  His benign prostate 
hypertrophy was without urinary obstruction and was treated 
with medication, and his prostate cancer was doing well with 
normal urologic function.  

In July 2006, the Veteran underwent a VA genitourinary 
examination.  The examiner did not have the claims file for 
review, but noted the Veteran's own report of being diagnosed 
with prostate cancer six months prior thereto and completing 
a full course of radiation treatment thereafter.  At the time 
of the examination, the Veteran reported that there were no 
other findings and that he was only undergoing surveillance.  

With regard to his current symptoms, the Veteran complained 
of lethargy, weakness, weight loss, but denied anorexia.  He 
also reported urinating about five times during the day and 
five times at night.  He denied any hesitancy, poor stream or 
dysuria.  Although he complained of mild incontinence, he did 
not use any pads.  He further denied any urinary tract 
infections, stones, nephritis or hospitalizations.  He did 
not have "too many" catheterizations or follow a specific 
diet.  He also denied taking any medication related to 
prostate cancer.  

On examination, the VA examiner found that the Veteran 
weighed 200 pounds.  There was no edema.  A rectal 
examination revealed an enlarged firm prostate without any 
significant irregularities.  Laboratory values were as 
follows:  PSA 1.6, BUN 10, Creatinine 1, UA negative.  

Based on the results of the examination, the VA examiner 
diagnosed prostate cancer with few present complaints (except 
for erectile dysfunction).  

In a January 2007 letter, a private physician wrote a letter 
stating that the Veteran was asymptomatic with unrevealing 
physical examination.  PSA was 1.2.  

Thereafter, a March 2007 VAMC primary care note shows that 
the Veteran was treated for complaints related to 
hypertension characterized as present for many years ("long 
term").  The laboratory testing showed creatinine of 1.0.  

In March 2007, the Veteran's private treating physician wrote 
that the Veteran had been under his care for high blood 
pressure since January 2002.  

Also, the laboratory test results from March 2007 show BUN of 
11, creatinine of 0.9, and albumin of 0.6.  

In support of his claim, the Veteran submitted a Notice of 
Disagreement (NOD) in March 2007, explaining that he was 
required to take medication for urinary frequency, which 
limited his normal daily activities.  He described this 
limitation as making him essentially homebound, because he 
was unable to leave his home for extended periods and was 
limited in his ability to travel to see his family and go 
fishing.  Additionally, the medication caused dizziness, 
drowsiness, trouble sleeping and a constant, runny nose.  He 
also had chronic fatigue and impaired intimacy with his 
spouse.  

The Veteran also wrote in his October 2007 Substantive Appeal 
(VA Form 9) that an increase was warranted because he was 
treated for hypertension at least 40 percent disabling under 
DC 7101.  

Furthermore, the Veteran testified during his July 2009 
hearing that, following his radiation treatment in 2005, the 
cancer had not come back.  He had twice-yearly check-ups, but 
took no medication related to the prostate cancer.  With 
regard to his urinary symptoms, he reported using the 
bathroom continuously; having an extremely slow stream and 
being up a lot at night.  With regard to employment, he was 
not working, because he was retired.  

In comparing the Veteran's symptom, as noted, to the rating 
criteria, the Board finds that the service-connected 
disability picture does not warrant an evaluation in excess 
of the currently assigned 40 percent.  

With regard to renal dysfunction, the medical evidence does 
not show constant albuminuria with some edema or definite 
decrease in kidney function.  The July 2006 VA examiner found 
no edema, and the private treating physician specifically 
indicated in January 2007 that he was asymptomatic.  To the 
extent the laboratory results show the presence of albumin, 
there is no indication of edema.  

Although the Veteran is presently diagnosed with 
hypertension, the medical evidence shows that this was 
present for many years prior to the Veteran's prostate 
cancer.  In any event, his hypertension is not shown to be at 
least 40 percent disabling under Diagnostic Code 7101.  
According to the provisions of DC 7101, a 40 percent 
evaluation is assigned for diastolic pressure predominantly 
120 or more.  See 38 C.F.R. § 4.104.  

Here, the blood pressure readings for the period of the 
appeal were 130/82 and 128/82 in September 2005, 112/80 in 
December 2005, 123/83 in March 2006, 126/84 in March 2007, 
120/90 in July 2006, 116/69 in July 2006 (at the VA 
examination), 120/90 in March 2007, and 110/80 in April 2007.  
In other words, the Veteran's diastolic pressure is shown to 
be well below 120 in all instances.  

Accordingly, an evaluation higher than 40 percent is not 
assignable on the basis of renal dysfunction.  

A higher evaluation on the basis of voiding dysfunction is 
also not warranted as there is no indication of that the 
Veteran uses absorbent materials which must be changed two to 
four times per day.  In fact, the Veteran specifically denied 
using absorbent material during his VA examination.  
Otherwise, as indicated, a 40 percent rating is the highest 
evaluation available for voiding dysfunction.  See 38 C.F.R. 
§ 4.115a.  

In short, the evidence shows that the service-connected 
prostate cancer residuals do not include symptoms consistent 
with the criteria warranting a rating higher than 40 percent.  

In making this determination the Board has carefully 
considered the Veteran's lay assertions.  The Veteran, as a 
layperson, is competent to report on his symptomatology, and 
the Board recognizes that the Veteran feels himself entitled 
to a higher disability rating.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a veteran is competent to report on 
that of which he or she has personal knowledge); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a veteran is 
not competent to offer opinions on medical diagnosis or 
causation).  Even giving full credence to his assertions, the 
criteria for a higher evaluation are not met.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  

Further, there is no evidence of any period of 
hospitalization during the period of appellate review, and 
although the Veteran has been unemployed, he indicated during 
his Board hearing that he is retired.  Otherwise, there is no 
indication of marked interference with employment in excess 
of that contemplated by the rating schedule or other evidence 
that would render impractical the application of the regular 
schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
claim for consideration of extraschedular ratings under 38 
C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

In conclusion, in rating the residuals of the prostate 
cancer, an evaluation in excess of 40 percent for the 
service-connected prostate cancer is not assignable .  

Moreover, the Board finds that the reduction in the rating of 
the prostate cancer from 100 percent to 40 percent on March 
1, 2007 was supported by the evidence of record.  This more 
than one year after a clear showing that the Veteran had not 
experienced a recurrence or metastasis of the prostate 
cancer.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine, but as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

The reduction of the rating from 100 to 40 percent for the 
service-connected residuals of prostate cancer effective on 
March 1, 2007, was proper, and an increased rating in excess 
of 40 percent beginning on March 1, 2007, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


